Name: 2000/79/EC: Commission Decision of 20 December 1999 amending Decision 1999/710/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of minced meat and meat preparations (notified under document number C(1999) 4685) (Text with EEA relevance.)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  foodstuff;  health;  trade
 Date Published: 2000-02-04

 Avis juridique important|32000D00792000/79/EC: Commission Decision of 20 December 1999 amending Decision 1999/710/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of minced meat and meat preparations (notified under document number C(1999) 4685) (Text with EEA relevance.) Official Journal L 030 , 04/02/2000 P. 0039 - 0040COMMISSION DECISIONof 20 December 1999amending Decision 1999/710/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of minced meat and meat preparations(notified under document number C(1999) 4685)(Text with EEA relevance)(2000/79/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 98/603/EC(2), and in particular Article 2(1) thereof,Whereas:(1) a provisional list of establishments producing minced meat and meat preparations has been drawn up by Commission Decision 1999/710/EC(3);(2) the Czech Republic and New Zealand have sent a list of establishments producing minced meat and meat preparations and for which the responsible authorities certify that the establishments are in accordance with the Community rules;(3) provisional lists of establishments producing minced meat and meat preparations can thus be drawn up for the Czech Republic and New Zealand in accordance with the procedure laid down in Decision 95/408/EC in respect of certain countries;(4) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The text of the Annex to this Decision is added to the Annex to Decision 1999/710/EC.Article 2The Decision shall apply with effect from 15 December 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 281, 4.11.1999, p. 82.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA"PaÃ ­s: REPÃ BLICA CHECA/Land: TJEKKISKE REPUBLIK/Land: TSCHECHISCHE REPUBLIK/Ã §Ã Ã Ã ±: Ã ¤Ã £Ã Ã §ÃÃ Ã  Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤Ã /Country: CZECH REPUBLIC/Pays: REPUBLIQUE TCHÃ QUE/Paese: REPUBBLICA CECA/Land: TSJECHISCHE REPUBLIEK/PaÃ ­s: REPÃ BLICA CHECA/Maa: TSEKKI/Land: TJECKISKA REPUBLIKEN>TABLE>PaÃ ­s: NUEVA ZELANDA/Land: NEW ZEALAND/Land: NEUSEELAND/Ã §Ã Ã Ã ±: Ã Ã Ã  Ã Ã Ã Ã Ã Ã ÃÃ /Country: NEW ZEALAND/Pays: NOUVELLE-ZÃ LANDE/Paese: NUOVA ZELANDA/Land: NIEUW-ZEELAND/PaÃ ­s: NOVA ZELÃ NDIA/Maa: UUSI-SEELANTI/Land: NYA ZEELAND>TABLE>"